HERRICK, J.
This is a proceeding to review by certiorari the assessment of certain taxes made by the comptroller of the state of New York upon the capital stock of relator, for the years 1886, 1887, and 1888. This proceeding is similar to the one we have just considered. 34 N. Y. Supp. 711. The allegations of the petitioner as to the character of the-business carried on by it during the years in question are substantially the same as those of the case we have just considered, but the return by the comptroller thereto is very different. That portion of it relating to the business of the relator is as follows:
“That it appeared from the information and evidence in the possession of the comptroller that neither the relator nor either of said constituent companies was during either of said years engaged in the manufacture of appurtenances for or used in producing light, heat, and power by electricity. That during each of said years the principal business of the relator was the owning and leasing of various kinds of patents employed in lighting, heating, or furnishing motive power by electricity; and its principal income and revenue during each of said years resulted from the sale of royalties or the sale of patents owned by it, which patents are used by other companies and corporations, arid in which companies and corporations the relator is a large stockholder, as well as owner of bonds of such companies or corporations; and the relator was running no wires and furnishing no light during said term.”
And, again, as follows:
“And, upon information- and belief, denies that the relator herein was engaged in carrying on any manufacturing whatever or any business other than as stated hereinbefore during the years in question.”
*714The return of the comptroller must be taken as conclusive as to the facts. People v. Board of Fire Com’rs, 73 N. Y. 437; People v. Wemple, 138 N. Y. 582, 586, 34 N. E. 386; People v. Martin, 142 N. 228, 235, 36 N. E. 885. The business of the relator, as described in the return of the comptroller, is not a “manufacturing business,” within the meaning of the statute. “The process of manufacturing is supposed to produce some new article by the application of skill and labor to the raw materials.” People v. Roberts, 145 N. Y. 375, 377, 40 N. E. 7. The relator’s business clearly does not come within this definition. The relator, then, was taxable.
It appears that, from the sale of patents to other companies and corporations, it received stocks and bonds in return. The bonds so received from corporations existing in this or other states are taxable as part of its property. People v. Campbell, 138 N. Y. 543, 34 N. E. 370. How much of its property it has invested' in stocks and how much in bonds, does not appear; neither does it clearly appear that the comptroller took into consideration such stocks in fixing the amount of the relator’s taxes. The relator being taxable to some amount, the determination of the comptroller upon the question of valuation, unless clearly shown to be erroneous, is conclusive. People v. Campbell, 145 N. Y. 587, 40 N. E. 239.
The determination of the comptroller is affirmed, the certiorari quashed, with $50 costs and disbursements.
MAYHAM, P. J., not acting. PUTEAM, J., concurs.